ACCEPTED
                                                                                        03-17-00566-CV
                                                                                              21583959
                                                                              THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                       1/3/2018 3:02 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                   NO. 03-17-00566-CV

                                    In the                             FILED IN
                                                                3rd COURT OF APPEALS
                             Third Court of Appeals                 AUSTIN, TEXAS
                                                                1/3/2018 3:02:23 PM
                                 Austin, Texas                    JEFFREY D. KYLE
                                                                        Clerk
                     ____________________________________

                               EX PARTE CITY OF EL PASO

                     ____________________________________

               UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                  _____________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

       Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), Appellee,

Dr. Max Grossman, and Appellees/Cross-Appellants, Antonia Flores Morales,

Candelaria Garcia, Emily Saenz Gardea, and Olga Lopez, file this unopposed motion

for extension of time to file their briefs.

                                              I.
       Appellees/Cross-Appellants’ briefs currently are due on January 19, 2018.

Appellees/Cross-Appellants request that the Court grant a 30-day extension of time by

which to file their briefs. Granting this motion would make the briefs due on

February 20, 2018.




                                              1
                                              II.

       Lisa Hobbs will be taking the lead in drafting Dr. Grossman’s brief. Ms. Hobbs

seeks an additional 30 days because she has several other upcoming deadlines:

       •      Preparing a Brief on the Merits due on January 5, 2018, in No. 17-0151,
              JBS Carriers, Inc., et al. v. Trinette L. Washington, et al., in the Supreme Court
              of Texas;

       •      Preparing a Brief of Appellant due on January 10, 2018, in No. 03-17-
              00509-CV; Marek v. Lehrer, in the Third Court of Appeals; and

       •      Preparing a time-sensitive Petition for Writ of Mandamus arising from
              No. 15-002178-CV-85; Steven Summers, Jr. v. U-Haul Company of Texas, in
              the 85th Judicial District Court of Brazos County, Texas.
                                             III.

       Jerome Wesevich will take the lead in drafting the brief for Appellees/Cross-

Appellants. Mr. Wesevich seeks an additional 30 days because his entire time over the

past thirty days was consumed by: (a) selection of a new executive director for Texas

RioGrande Legal Aid, Inc. after the current director retired upon 41 years of service;

and (b) preparation of the first draft of the opening brief in a complex Administrative

Procedure Act case, Barbosa, et al. v. U.S. Dept. of Homeland Sec., et al., No. 17-5206 (D.C.

Circuit).




                                              2
                                            IV.
       This extension is not sought for delay but to allow counsel the opportunity to

properly prepare briefs on behalf of their clients that are helpful to the Court in

resolving this appeal. This is the movants second request for additional time, and

counsel for all parties state that they do not oppose it.



                                         PRAYER
       Appellee, Dr. Max Grossman, and Appellees/Cross-Appellants, Antonia Flores

Morales, Candelaria Garcia, Emily Saenz Gardea, and Olga Lopez, ask for an additional

thirty (30) days to file their briefs, extending the time until February 20, 2018.

Appellees/Cross-Appellants pray for any further relief to which they may be justly

entitled to receive.




                                             3
Dated: January 3, 2018                   Respectfully submitted,

                                         /s/ Lisa Bowlin Hobbs
Harriet O’ Neill                          Lisa Bowlin Hobbs
  State Bar No. 00000027                    State Bar No. 24026905
  HONeill@harrietoneilllaw.com              Lisa@KuhnHobbs.com
LAW OFFICE OF HARRIET O’NEILL, PC         KUHN HOBBS PLLC
919 Congress Avenue, Suite 1400           3307 Northland Drive, Suite 310
Austin, Texas 78701                       Austin, Texas 78731
(512) 944-2222                            (512) 476-6003
(512) 476-6441 (fax)                      (512) 476-6002 (fax)

Francis S. Ainsa, Jr.                     Karlene Poll
  fain@acaciapark.com                       State Bar No. 24027297
AINSA HUTSON HESTER AND CREWS, LLP          Karlene@KuhnHobbs.com
5809 Acacia Circle                        KUHN HOBBS PLLC
El Paso, Texas 79912                      2310 Rutland Street
(915) 845-5300                            Houston, Texas 77008
(915) 845-7800 (fax)                      (713) 344-1530
                                          (833) 514-6755 (fax)

                  COUNSEL FOR APPELLEE, DR. MAX GROSSMAN



                                         /s/ Jerome Wesevich

                                     Jerome Wesevich
                                       State Bar No. 21193250
                                       jwesevich@trla.org
                                     TEXAS RIOGRANDE LEGAL AID, INC.
                                     1331 Texas Avenue
                                     El Paso, Texas 79901
                                     (915) 585-5100
                                     (915) 533-4108 (fax)

                                     COUNSEL FOR APPELLEES/CROSS-
                                     APPELLANTS, ANTONIA FLORES
                                     MORALES, OLGA LOPEZ, CANDELARIA
                                     GARCIA, AND EMILY GARDEA


                                     4
                           CERTIFICATE OF CONFERENCE
       Pursuant to Texas Rule of Appellate Procedure 10.1, I certify that, on January 2
and 3, 2018, I conferred by email with the following attorneys of record: (1) Kyle Wolfe,
counsel for the Attorney General of Texas; (2) Robert Dubose, counsel for The City of
El Paso; and (3) Brett Kutnick, counsel for Leonard Goodman. All counsel indicated
that their clients do not oppose the relief requested in this motion.


                                               /s/ Lisa Bowlin Hobbs
                                               Lisa Bowlin Hobbs


                   ADDITIONAL CERTIFICATE OF CONFERENCE
       Pursuant to Texas Rule of Appellate Procedure 10.1, I certify that, on January 2,
2018, I conferred by email with Dr. Yolanda Leyva. Ms. Leyva indicated that she does
not oppose the relief requested in this motion.


                                               /s/ Jerome Wesevich
                                               Jerome Wesevich




                                           5
                              CERTIFICATE OF SERVICE
      I certify that, on January 3, 2018, I electronically served a copy of this amended
motion on counsel of record, as listed below:


Wallace B. Jefferson
Robert Dubose
Rachel A. Ekery
ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP
515 Congress Avenue, Suite 2350
Austin, Texas 78701-3562
Attorney for Appellant/Cross-Appellee City of El Paso

Kyle Wolfe
Assistant Attorney General
Financial Litigation and Charitable Trusts Division
P.O. Box 12548
Austin, Texas 78711-2548
Attorney for Appellee Texas Attorney General

Deborah Hankinson
Brett Kutnick
HANKINSON LLP
750 N. St. Paul St., Suite 1800
Dallas, TX 75201
Attorney for Appellant Leonard Goodman

Yolanda Chavez Leyva
ycleyva@gmail.com
3105 Mountain Avenue
El Paso, Texas 79930
Pro Se

                                                      /s/ Lisa Bowlin Hobbs
                                                      Lisa Bowlin Hobbs




                                           6